IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                       ERIC AMOS v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                           No. P-28435 Bernie Weinman, Judge



                     No. W2004-01579-CCA-R3-HC - Filed May 25, 2005




The Petitioner, Eric Amos, appeals the trial court's denial of his petition for habeas corpus relief.
The State has filed a motion requesting that this Court affirm the trial court's denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner has failed to allege
any ground that would render the judgment of conviction void. Accordingly, we grant the State’s
motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

DAVID G. HAYES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS AND
ALAN E. GLENN , JJ. joined.

Eric Amos, pro se.

Paul G. Summers, Attorney General & Reporter; Jennifer L. Bledsoe, Assistant Attorney
General, for the appellee, the State of Tennessee.



                                  MEMORANDUM OPINION


       In May 1998, the Petitioner was convicted by a Shelby County jury of one count of carjacking
and one count of theft of property between $10,000.00 and $ 60,000.00. See State v. Eric Amos, No.
02C01-9809-CR-00279, 1999 WL 1531344 at *1 (Tenn. Crim. App., at Jackson, Dec. 27, 1999).


                                                 1
For these convictions, the Petitioner was sentenced, as a range II offender, to concurrent terms of
twenty years for carjacking and ten years for theft. Id. On direct appeal, this Court found that the
Petitioner’s conviction for theft of property violated constitutional protections against double
jeopardy. Id. Accordingly, the conviction and sentence for theft of property was vacated and
dismissed. Id. The Petitioner’s carjacking conviction and accompanying twenty-year sentence were
affirmed. Id.

         On July 27, 1998, Petitioner entered guilty pleas to one count of aggravated assault, three
counts of robbery, and six counts of aggravated robbery. For these offenses, Petitioner was
sentenced, as a career offender, to an effective thirty-years in the Department of Correction. This
sentence was ordered to be served consecutively to the Petitioner’s May 1998 twenty-year sentence,
for a total effective sentence of fifty years. Petitioner is currently confined at Northwest Correctional
Complex in Tiptonville, Tennessee.

         In May 2004, the Petitioner filed a petition for writ of habeas corpus relief in the Shelby
County Criminal Court. Petitioner explained that the petition was being filed in Shelby County
“based on the fact that this court has all records of the proceedings giving rise to the conviction in
this case. . . .” See Tenn. Code Ann. § 29-21-105. As grounds for relief, Petitioner alleged, first,
that his judgments were void for certainty as the sentencing court failed to make findings of guilt or
innocence, and second, the Petitioner failed to qualify as a career offender under the applicable
statute. On May 19, 2004, the trial court denied habeas corpus relief. In denying relief, the trial
court entered the following findings of facts and conclusions of law:
         . . . the sentencing court found the Defendant guilty of the eleven crimes to which he
         pled guilty, and an examination of the judgments Defendant alleges are void for
         certainty will reveal that the defendant pled guilty to eleven separate felonies, the
         crime and class of felony to which the Defendant pled, and the sentence to
         accompany each charge. These judgment sheets reflect the date these pleas were
         entered, and are signed by the prosecutor, the defendant, defense counsel, and the
         judge.
Petitioner timely filed a notice of appeal document on June 16, 2004.

        The grounds upon which habeas corpus relief may be granted in this state are narrow.
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Relief will be granted if the petition establishes
that the challenged judgment is void. Id. A judgment is void “only when ‘[i]t appears upon the face
of the judgment or the record of the proceedings upon which the judgment is rendered’ that a
convicting court was without jurisdiction or authority to sentence a defendant, or that a defendant’s
sentence of imprisonment or other restraint has expired.” Hickman, 153 S.W.2d at 20 (quoting State
v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)).

        Petitioner contends that his sentence is illegal. Specifically, he complains that he does not
possess the requisite amount of felony convictions to justify a sentence as a career offender.
Offender classifications and release eligibility “are non-jurisdictional and legitimate bargaining tools
in plea negotiations under the Criminal Sentencing Reform Act of 1989.” Bland v. Dukes, 97


                                                   2
S.W.3d 133, 134 (Tenn. Crim. App. 2002) (citing McConnell v. State, 12 S.W.3d 795, 709 (Tenn.
2000); Hicks v. State, 945 S.W.2d 706, 709 (Tenn. 1997)). Moreover, the trial court found that at
the time he entered his guilty pleas, the Petitioner had been convicted of six prior felonies, five class
C and one class B, which qualified him as a career offender.

         Next, Petitioner complains that his judgments are void because the trial court failed to make
findings as to guilt or innocence. The judgment forms reflect that the Petitioner entered guilty pleas.
The judgments were signed by the judge and were entered by the court. The forms not only comply
with Rule 32(e), Tennessee Rules of Criminal Procedure, but also section 40-30-209, Tennessee
Code Annotated. The fact that the judgments do not reflect that the Petitioner was “guilty” is not
fatal to the judgments. The fact that “pled guilty” was marked by the trial court necessarily implies
that the Petitioner was found guilty. See James Bell v. State, No. W2003-02463-CCA-R3-CD, 2004
WL 2039801, * 2 (Tenn. Crim. App., at Jackson, Sept. 9, 2004). Thus, this omission is insufficient
to render the judgment of convictions void. Id.


        For the reasons stated herein, we conclude that the trial court did not err in summarily
dismissing the petition for habeas corpus relief. Accordingly, it is ordered that the State’s motion
is granted. The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the
Court of Criminal Appeals.




                                                ___________________________________
                                                DAVID G. HAYES, JUDGE




                                                   3